 

Case 2:21-mj-00002-RJK Document1 Filed 01/06/21 Page 1 of 1 PagelD# 1

——

 

Case 3:20-cr-0531 ‘/B Document 6 (Court only) ey” V16/20—Rage-Lof 1

 

 

 

 

 

i pil

 

LP

 

AO 442 (Rev. 11/11) Arrest Warrant

 

tmenoes |

==

UNITED STATES DISTRICT COURT a

 

 

 

 

for the CLERKS DISTRICT OOUE
WESTERN DISTRICT OF WASHINGTON CLERK, NGREDE RRA COURT

 

NORFOLK, VA

 

 

 

) ;
United States of America } 9, ‘A \ v0)) o
v.
XAVIER W COLEMAN } Case No. 3:20-cr-05316-CVB
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) XAVIER W COLEMAN

 

who is accused of an offense or violation based on the following document filed with the court:

OC Indictment a) Superseding Indictment BF information O Superseding Information O Complaint
Probation Violation ©) Supervised Release ©) Violation Notice [4 Order of the Court
Petition Violation Petition

Brief description of offense:

TRAFFIC OFFENSES, NEGLIGENT DRIVING IST DEGREE

 

Date: _11/16/2020

 

Issuing officer's signature

 

 

 

 

 

 

 

City and state: Tacoma, Washington Kelly A Miller, Deputy Clerk
Printed name and title
Return
This warrant was reccived on (date) , and the person was arrested on (date) 1I-(-202 [
al (city and state) Dorf-| ke ; VA ‘ KLE
La ting officer's signature
— l- G- 269) rresting officer's signa
me ‘ “Nesen Sila us mich
Printed nuple and fitle

 

 
